


110 HR 5596 IH: To extend the basic pilot program for employment

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5596
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Mr. Calvert
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend the basic pilot program for employment
		  eligibility confirmation.
	
	
		1.Extension of basic pilot
			 programSection 401(b) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note) is amended by striking in effect. and inserting
			 in effect, except that the basic pilot program described in section
			 403(a) shall terminate not later than December 31, 2018..
		
